Citation Nr: 1312081	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a genitourinary disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas RO that denied service connection for a testicular condition.  In July 2010, the Board recharacterized the Veteran's claim as one of service connection for a genitourinary disorder, and remanded it for additional development.  

In April 2010, a videoconference hearing was held before a Veterans Law Judge (VLJ) (a transcript of the hearing is associated with the Veteran's claims file).  In March 2010, the Veteran was advised that the VLJ who conducted his April 2010 videoconference hearing was no longer with the Board.  He was afforded an opportunity to testify at another hearing before the VLJ who would decide his case.  In correspondence received in April 2012, he declined the offer.

In September 2012, the Board remanded this issue for additional development.  At that time, the appeal included the additional issue of entitlement to an increased rating for gastroesophageal reflux disease (GERD), which had been remanded to the Board by the United States Court of Appeals for Veterans Claims (Court).  (The issue remaining on appeal, service connection for genitourinary disability, has not been before the Court.)  The September 2012 Board decision denied the appeal with regard to the GERD issue, and it is no longer in appellate status. 

The Board notes that at the time of its July 2010 decision, the Veteran was represented by the Texas Veterans Commission.  However, when he appealed his denied increased rating claims to the Court, he filed his appeal as a pro se (i.e., unrepresented) claimant.  In a statement received in July 2012, the Veteran clarified that he was "revok[ing] any alleged representation from service organization Texas Veterans Commission."  Accordingly, the Board proceeds with the Veteran's claim as a pro se claim. 

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered. At present there are no additional documents pertinent to this appeal in Virtual VA.


FINDING OF FACT

The Veteran's genitourinary disabilities shown during the pendency of this appeal were not manifested in service and are not shown to be related to his service, to include the different disabilities diagnosed during service.


CONCLUSION OF LAW

Service connection for genitourinary disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An additional notice letter was sent to the Veteran in July 2010.  This more recent notice letter again explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it furthermore informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  While adequate notice was arguably not provided prior to the initial adjudication of the instant claim, the case was subsequently readjudicated in a February 2013 supplemental statement of the case (SSOC), curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Copies of the Veteran's available pertinent service treatment records (STRs) are associated with his claims file.  His pertinent available postservice treatment records have been secured.  He was most recently afforded a VA examination addressing the instant matter in November 2012.  As discussed below, the Board finds that the report of that examination is adequate for the purpose of this decision.  The Board finds there has been compliance with the instructions of the July 2010 and September 2012 remands regarding the genitourinary issue decided herein.

The Board's remand also directed the RO to assist the Veteran in obtaining all pertinent medical records and to arrange for a VA examination to secure an adequate medical opinion addressing the etiology of all genitourinary disability shown during the pendency of this appeal.  The recent (November 2012) VA examination report notes that the Veteran consulted a private doctor (Dr. Case) in the past with regard to deciding whether to pursue surgical treatment for his genitourinary disability.  The Veteran was asked to identify all private providers with records pertinent to his claim in an October 2012 letter from the RO.  He did not respond.  While the November 2012 VA examination report identifies a past private provider, the Board interprets the Veteran's non-response to the October 2012 letter as an indication that Dr. Case's records do not contain any pertinent information (and that Dr. Case has not attributed the Veteran's genitourinary disability to his military service).  Under these circumstances, the Board assumes that the private records identified either are not pertinent or do not support the Veteran's claim.

The Board finds there has been compliance with the instructions of the Board's prior remands with regard to the issue remaining on appeal.  The Veteran has not identified any additional pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic database storage), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the present  claimed disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As a preliminary matter, it is not in dispute that the Veteran has had the following pertinent (genitourinary) disabilities diagnosed during the pendency of this appeal: hydrocele, epididymitis, orchitis, and varicocele.  What he must still show to establish service connection for a genitourinary disability is that some or all of these diagnoses are related to his service.

Service treatment records (STRs) show multiple genitourinary diagnoses, although none of those diagnosed in service matches a diagnosis shown during the pendency of this appeal.  A September 1989 service treatment record shows that the Veteran complained "crabs," assessed by medical professionals to be tinea cruris.  A January 1992 service treatment record shows "dysuria" complaints assessed by medical professionals as "non-gonococcal urethritis" which subsequent service treatment records show resolved over the course of treatment (as confirmed by the interpretation of these records by the medical professional who prepared the November 2012 VA examination report).  A January 1994 service treatment record shows a diagnosis of dysuria of unknown etiology, suspected to be due to change in diet.  The Veteran's August 1995 service separation examination report notes that he had "condylomatous lesions on shaft of penis."  Competent medical professionals examined the Veteran and otherwise found no pertinent abnormalities; the report shows that the Veteran's genitourinary system was found to be clinically normal.  In his responses to a medical history questionnaire the Veteran did not endorse a history of pertinent genitourinary symptoms.  His service separation examination report strongly suggests that neither trained medical professionals nor the Veteran himself believed that he had any chronic genitourinary disability during his military service; no genitourinary abnormality (aside from condylomatous lesions) was noted on service separation examination.  In sum, the genitourinary diagnoses shown during the pendency of this appeal wee not shown during the Veteran's military service.  The essential question in this case, then, is whether any current genitourinary diagnosis (shown during the pendency of this appeal) is etiologically related to any event or diagnosis during military service.

At the April 2010 Board hearing the Veteran testified that his testicular pain began when he "fell down on the flight carrier" during service.  An April 1995 STR notes that the Veteran fell from a flight deck onto a catwalk and suffered injury to his left shoulder and right knee.  There is no suggestion in this record, or in any other STR, of any genitourinary problem or testicular symptoms associated with injury during service.  The Board again notes that the Veteran's service separation examination report shows no pertinent abnormality other than "condylomatous lesions" and no other indication of residuals of a testicle injury or any other genitourinary disability.  

The question of whether the Veteran's genitourinary disabilities were caused or aggravated by military service is a medical question requiring medical training and expertise to provide competent evidence.  There is no medical opinion or any other competent evidence of record indicating that the Veteran's genitourinary disabilities were caused or aggravated by his military service or are related to any diagnosis therein.  Significantly, the medical opinion of record most directly addressing this essential medical question weighs against the Veteran's claim.

Postservice VA treatment records show treatment for right testicular pain.  A January 2004 VA treatment report shows that the Veteran complained for "right testicular pain for six months."  He reported a history of "scrotal abscess" in "1999," but did not report any in-service injury or event pertinent to the problem and did not indicate that the right testicular pain had onset prior to mid-2003.  No etiological opinion is otherwise presented in the VA treatment records (aside from the VA examination reports specifically associated with this appeal, discussed below).

Post-service private medical records feature reports from 2004 showing treatment for scrotal complaints which the Veteran reported began in late 2003 or early 2004 (reporting in June 2004 that symptoms began "5-6 months" prior, and reporting in September 2004 that symptoms began "3 months" prior) with no suggestion of in-service onset or injury.  No etiological opinion is presented in the Veteran's private medical reports.

The Veteran underwent a VA examination in October 2010.  As was discussed in the Board's September 2012 remand of this issue, the October 2010 VA examination report was not adequate to resolve all of the key medical questions in this appeal.  The October 2010 VA examination report diagnosed right hydrocele and opined that this disability was "less likely as not" related to the Veteran's service, to include his complaints of urethritis and condylomatous lesions therein.  The examiner provided a detailed explanation for the rationale of that opinion informed by review of the claims-file; however, no opinion was offered as to the Veteran's postservice diagnoses of epididymitis, orchitis, and/or varicocele.  The Board notes that there is no information or medical opinion in the October 2010 VA examination report that supports the Veteran's claim on appeal.

Pursuant to the Board's September 2012 remand directives, a new VA examination addressing this issue was completed in November 2012.  The report reflects thorough review of the contents of the claims-file.  The examiner noted diagnoses of hydrocele (diagnosed in 2004) and varicocele (diagnosed in 2004).  The report notes the Veteran's account of dull to sharp aching right testicle pain that started after he had a scrotal lesion frozen in 1994 or 1995.  The Veteran described that the pain has increased over the years and that VA doctors recommended surgery, which the Veteran declined after obtaining a second opinion.  The Veteran described current treatment involving antibiotics with great improvement of symptoms of right testis pain.  Physical examination revealed small palpable hydrocele and palpable varicocele.  Diagnostic imaging revealed findings including 2 millimeter anechoic cysts of the epididymis on either testicle, hydrocele on the right, and varicocele on the left.

The November 2012 VA examiner concluded that the claimed genitourinary disability is "less likely than not (less than 50 percent probability) incurred in or caused by" the Veteran's military service or any event therein.  The examiner explained that after review of the claims file, interview and physical examination of the Veteran, he concluded that it is less likely than not that the Veteran's diagnoses of hydrocele, orchitis, and varicocele are related to his previously diagnosed dysuria, urethritis, tinea cruris, and condylamatous lesion.  The examiner's rationale notes that epididymal disability ("bilateral epididymal cysts") was contemplated as part of the disability on appeal in the examiner's analysis of whether any claimed disability is related to military service.  The examiner discussed the record in detail, noting the pertinent facts of the Veteran's medical history.  Among other significant information noted was that the Veteran had four echography studies of the scrotum from February 2004 through April 2007 revealing findings (1) suggestive of orchitis, (2) showing right sided hydrocele, (3) showing bilateral epididymal cysts, and (4) showing left varicoceles.  The examiner offered a clear unequivocal statement that "[t]hese four conditions share no etiology with his service treated conditions of dysuria, urethritis, tinea cruris and condylomatous lesions."

The examiner explained that hydroceles form as a cystic dilation of the covering around the sides of the testis and epididymis, and that such pathology has multiple etiologies (including congenital) and may be associated with infections involving the epididymis and with torsion of the testicle.  The examiner discussed that both of these conditions are associated with extreme pain and marked swelling of the testicle, and that neither urethritis nor condyloma are reported as either risk factors or causes.  The examiner cited that the Veteran's in-service dysuria, urethritis, tinea cruris, and condylomatous lesion are diagnoses caused by viral, bacterial, or fungal infections; the examiner also points out that the Veteran's treatment with antibiotics and antifungals cured his dysuria, urethritis and tinea cruris.  The examiner pointed out that there are no STRs or post service treatment records within one year after discharge from service showing a complaint or diagnosis of groin or testicle pain.  The examiner cited that that the Veteran first complained of testicle pain in 2004 when epididymitis was diagnosed/treated, and that multiple testicular ultrasound studies showed "that he has a varicocele, hydrocele and orchitis all which have no association with his in service diagnosed and treated dysuria, urethritis, tinea cruris, and condylomatous lesions."

The Board finds that the November 2012 VA examination report is adequate and probative evidence pertinent to the genitourinary disability issue on appeal.  The report presents the conclusions of a competent medical expert informed of the pertinent facts through review of the claims file and the Veteran's own account of history in direct interview, with the benefit of direct examination; the conclusions are explained with an adequate and persuasive discussion of rationale.  The examiner explains (1) that there is no evidence that the pertinent in-service medical problems have persisted as chronic disabilities, (2) that there is otherwise no medical basis for associating any of the Veteran's several current genitourinary diagnoses during the pendency of this appeal (orchitis, hydrocele, varicocele, and epididymal problems) with the particular diagnoses shown during military service, and (3) that there is no medical basis for otherwise associating the current diagnoses to his military service.  The Board finds that the examiner's rationale is thoroughly explained, appropriately informed, and persuasively reasoned.

The Board notes that there is no competent evidence of record that contradicts any of the factual or medical findings presented by the November 2012 VA examination report; no evidence of record indicates contrary information about the state of medical knowledge on the pertinent pathologies, and no evidence of record presents a competent opinion suggesting that the Veteran's post-service genitourinary diagnoses were indeed caused or aggravated by his military service or are related to a diagnosis therein.

The Board has reviewed the Veteran's VA medical records and found no evidence supportive of the Veteran's claim therein.  There is no competent evidence to support his contention that his current genitourinary diagnoses (those shown during the pendency of this appeal) were caused or aggravated by his military service.  The Veteran's own statements relating his genitourinary diagnoses to his military service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; whether any event or diagnosis during service has caused or aggravated a more recent diagnosis is ultimately a medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Regarding the lay assertions that the Veteran's postservice genitourinary diagnoses are etiologically linked to his diagnoses in service, the Board acknowledges that his lay statements are competent evidence to establish what symptoms he has experienced, including testicular pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish an etiological link between various diagnoses (those in service and the current genitourinary diagnoses) by his own opinion.  As is explained above, the competent (medical) evidence of record does not support a finding of an etiological link between the current genitourinary diagnoses on appeal and any event or diagnosis during military service.

The Veteran's testimony at his April 2010 Board hearing that he has experienced a continuity of chronic testicular / genitourinary symptoms since an alleged injury in service is also not credible.  The STRs do not reflect any significant testicular / genitourinary symptoms following his documented fall from a flight deck in April 1995, and the STRs do not show any pertinent (associated with the alleged injury) symptoms or diagnosis at the time of the Veteran's August 1995 separation examination.  The Veteran also asserts that he has had symptoms of testicular pain since he had a right scrotal lesion frozen in 1994 or 1995, an assertion documented in the November 2012 VA examination report.  The Veteran's current testimony regarding continuity of symptomatology is inconsistent with the fact that in January 1996 he filed a claim for VA benefits citing several disabilities claimed to be related to service and made no mention of testicular symptoms or any other genitourinary disability.  The Board finds that reasonably, if the Veteran was experiencing persisting testicular symptoms since service, he most likely would have referred to them when filing his claim for service-connected disability benefits for various other disabilities in January 1996.

A January 2004 VA treatment report shows that the Veteran described his history of right testicular pain beginning in the middle of 2003, with no suggestion of in-service onset or injury.  Other contemporaneous medical treatment records, including private treatment reports from June and September 2004, document the Veteran reporting a history of symptoms beginning in late 2003 or early 2004.  The Veteran's testimony regarding a continuity of testicle pain since an in-service event is competent inasmuch as lay testimony may establish the recollection of experiencing pain.  However, to the extent that such testimony is intended to establish the presence of a chronic disability beginning in service, the testimony is not credible because it is contradicted by probative contemporaneous evidence and not corroborated by any such evidence, and is also self-serving.  As discussed above, the genitourinary diagnoses noted in service, including condylomatous lesions (which were described as located on the shaft of the penis - not on a testicle) are shown by the probative medical evidence to not be medically linked to the new diagnoses established during the pendency of this appeal.

There is no competent evidence indicating that the Veteran's current genitourinary disabilities were incurred in or aggravated by his military service.   Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a genitourinary disability, and the appeal in this matter must be denied.


ORDER

Service connection for a genitourinary disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


